"                   Case 1:19-cv-09124-VM Document 23 Filed 12/23/19 Page 1 of 4

                         LAW OFFICE OF DAVID R. LURIE, PLLC
                                                 /94 President Street
                                              Brooklyn, New York 11231

         Phone: 347-651--0/94                                                     USDC SDNY
    &1/f/Jll:david@d(I\)/d/urtelaw.com             December 6, 2019               DOCUMENT'
                                                                                  ELECTRONICALLY FILED
        The Honorable Victor Marrero
                                                                                  DOC#:
        United States District Court
         for the Southern District of New York
        500 Pearl Street, Suite 1040
        NewYodc, New York 10007
                                          Re: Rohan Ramchandani v. Citgroup Inc., et al.,
                                              Civil Action No. l:19-cv-9124-VM
        Dear Judge Marrero:

               We write, on behalf of our client, Plaintiff Rohan Ramchandaoi, in response to Citi' s
        November 27, 2019 letter to the Court. Plaintiff's allegations, many of which are drawn directly
        from statements by DOJ and Citi itself, amply state a claim for malicious prosecution under New
        York law.

                    This Action arises out of knowing and materially false statements Citi made to the
        Government regarding Ramcbandani's work as a foreign exchange ("FX'') Spot market trade.r fo:r
        Citi and his participation in a related "chatroom;" The DOJ avowedly relied on Citi' s false
        accounts in charging Rrunchandani with felony violations of the United States antitrust laws.

               As Citi acknowledges (11/27/19 Letter, at 1), it pled guilty to a case grounded solely on
        putative misconduct by Ramchandani. Citi did so despite knowing Ramchandani was not
        culpable, as squarely stated by both a lawyer for the bank and Ramchandani's manager.

                 Citi also told the sentencing court and regulators that Ramchandani was the sole
         supposed wrongdoer in the entire institution. Yet a former Citi trader who pled guilty to felonies
         recently testified before this Court that Citi knew he (unlike Ramchandani) engaged in serious
         Forex-related misconduct. Furthermore, during recent testimony before a court in the United
         Kingdom, a former Citi officer acknowl~ged that Citi did not pay $2.4 billion to the DOJ and
         other regulatory authorities solely on account of Rarnchandani>s alleged misconduct, as Citi
         suggest<; here.

                 By formulating a case for the Government grounded solely on false allegations against
        Ramchandani (and eliding the actual WTongdoing of others), Citi avoided criminal liability for all
        of its othe.r actual Forex Spot market misconduct; shielded itself from potentially catastrophic
        regulatory consequences; limited its civil liability; and served to insulate its senior management.

                  Citi's counsel said Ramchandani was "collateral damage» from Citi's self-interested
         strategy, given that it rendered Ramchandani's indictment for the~ putative criminal conduct
         all but inevitable. But after bringing a case against Ramchandani based on Citi's mendacious
          Case 1:19-cv-09124-VM Document 23 Filed 12/23/19 Page 2 of 4

Page2

assertions, DOJ was utterly unable to prove the charges at trial; Ra.mchandani was found not
guilty after about four hours of deliberation.

       Ramchandani pleas each element of a malicious prosecution claim, including: (i)
commencement of a proceeding; (ii) the absence of probable cause; (iii) malice; and (iv)
tennination in plaintiff's favor.

        Citi commenced the criminal proceeding. A defendant who "played an active role in the
prosecution, such as _giving advice and encouragement or importuning the authorities to act" will
bear malicious prosecution liability. Lupski v. County of Nassau, 32 A.D.3d 997 (2nd Dep~t 2006)
(relied upon by Dantos v. Citgroup, 779 Fed. Appx 16 (2nd Cir. 2019)). 1 Thus, liability lies if a
defendant provides knowingly false information that the government relies upon in bringing a
charge. Id. That is just what Ramchandani alleges.

        According to Citi, it simply benignly "cooperated,, with the Government. But
Ramchandani alleges Citi directly induced DOJ to ground a case on a false account that Citi
manufactured. As DOJ stated in its sentencing submission, it was "especially" reliant on Citi.
Thus, DOJ relied on Citi to identify ''only the most appropriate chatrooms and currencies." And,
out of a plethora of chatrooms and traders, Citi identified Ramchandani and his chatroom.

        DOJ also stated to the Court that, because the chat transcripts were jargon filled and
referenced highly technical trading strategies, DOJ relied on Citi to "defin[e]" and "decod[e]"
Ramcbandani's chats, sometimes on a "line--by-line" basis. In sum., according to DOJ, it relied on
Citi both to smgle out Ramchandani and to "decode" the putative meaning of the very statements
forming the basis for DOJ' s criminal charges, charges that could not be proven. Complaint ,r,i
161-71.

       Citi suggests this Court should ignore these more than sufficient allegations, which are
grounded in documentary evidence. Instead, Citi asks the Court to accept its contention that,
contrary to DOJ's own account, the Government did not actually rely on Citi's representations in
formulating its failed case against Ramchandani. That, of course, is not appropriate on a motion
to dismiss, upon which Plaintiff's allegations (and the government-documents and Citi employee
admissions he cites) are presumed to be true.

         Ramchandani was prosecuted without probable cause. Citi's assertion Ramchandani has
failed to plead the absence of probable cause is equally make weight. In Delamora v. City of New
·York, 683 Fed. Appx. 65 (2nd Cir. 2017), the Second Circuit stated that a malicious p,:osecution
case will lie following the issuance of a grand jury indictment when the plaintiff proffers
allegations of bad faith or knowing falsity. Ramchandani does just that. He alleges the
"evidence" Citi provided to DOJ, which the government used to formulate its defective case, was
knowingly fabricated, and was therefore the product of bad faith.

1
 We have previously demonstrated the facts and holdings of Dantas and Delamota, infra, the
two Second Circuit precedents on which Citi places primary reliance, are wholly inapposite
(11/20/19 Letter, at 2-3).
          Case 1:19-cv-09124-VM Document 23 Filed 12/23/19 Page 3 of 4

Page3


       The Complaint quotes Ramchandani's manager and a Citi in-house lawyer, each of
whom were responsible for reviewing Ramchandani's conduct on behalf of the bank; each
volunteered that Ramchandani did not engage in intentional wrongdoing, let alone misconduct
that could give rise to criminal antitrust liability. The Citi lawyer was so confident in
Ramchandani,s lack of culpability that he recommended him for a job in the FX industry.
Complaint fl 129-35. Citi asserts the Complaint lacks allegations of knowing falsity. Yet, as
alleged therein, the manager stated to Ramchandani: "Citi facilitated the criminal charges by
testifying in writing to the government that you were the single and sole violator of Citi's rules
and that you committed a criminal act which they pled guilty to. This wasn't true at the time and
certainly isn't with further evidence that has come through since the time of the plea." Complaint
,r 195.2
        According to Citi, Ram.chandani fails to allege Citi "communicated with the DOJ." This
is at odds with DOJ' s avowed reliance on Citi in building its (failed) case. Citi also claims there
are no allegations of bad faith; but Citi's own employees have denied Citi found that
Ramchandani engaged in the wrongful conduct that Citi purported to "decode" for the
government; that is the sine qua non of bad faith.

         Citi also contends there was probable cause because the trial court denied a motion to
dismiss the charges against Ramchandani; yet, in its decision, the trial court expressly assumed
that the allegations recited in the indictment were true. 3 Those allegations were grounded on
Citi's false ••decodings," and aju.cy thereafter readily rejected those allegations at trial. A ruling
grounded on false, and later rejected., allegations does nothing to establish probable cause.

         Citi acted with malice. Plaintiff amply alleges that Citi acted with malice, i.e., for the
purpose of self-interest, not the furtherance of justice. By pleading to a charge based solely on
supposed misconduct attributed to Ramchandani, Citi (i) avoided any further criminal charges,
(ii) drastically limited its civil litigation damages exposure~ (iii) maintained its lucrative
regulatory licenses; and (iv) provided Citi's senior management with substantial protection from
potential liability.

        Citi's calculated targeting ofR.amchandani further evinces its malicious purpose. Upon
firing Ramchandani, Citi implemented a scheme to '°dirty" him up as a putative m-ongdoer.
Citi's PR department systemically leaked a statement identifying Ramchandani as being at the
"center'' of a potentially criminal scheme. Citi. likewise called law enforcement authorities to
plant suggestions that Ramchandani had been fired for wrongdoing. Citi went on to provide DOJ
with "cooperation" constituting the framing of Ramchandani, leading up to Citi's own plea to a
case grounded solely upon Ramchandani's putative misconduct, followed by the inevitable
indictment ofRamcbandani, whom Citi's laVv')7er described as "collateral damage."

2Citi asserts, absent support, that Fed. R. Civ. P. 9(b) applies here; in any event, Ramchandani
has pled Citi's bad faith misconduct with particularity.

3
    United States v. Usher, 17 Cr. 19 (RMB) 1 2018 U.S. Dist. LEXIS 88602, at *7 (May 4, 2018).
       Case 1:19-cv-09124-VM Document 23 Filed 12/23/19 Page 4 of 4

Page4




                                        David R Lurie
cc: Marshall H. Fishman, Esq. (via email)




                The Clerk of Court is directed to enter into the public record
                ofthi ct1on the let er above submitted to the Court by
